Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2019

                                      No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                                v.

                          Fernando RAMIREZ and Minerva Ramirez,
                                       Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003262-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                         ORDER
        In response to this court’s order dated April 18, 2019, appellants have filed written proof
that the reporter’s fee for preparing the reporter’s record from a hearing held on September 28,
2017, has been paid. In her notification of late record, the court reporter responsible for
preparing the record, Ms. Roxann G. Soto-Serna, stated she anticipated the record would be
completed by May 22, 2019. It is therefore ORDERED that the reporter’s record must be filed
no later than May 22, 2019.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court